Citation Nr: 0015147	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  99-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for heart 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to July 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  A notice of disagreement was 
received in December 1998, a statement of the case was issued 
in January 1999, and a substantive appeal was received in 
January 1999.  On his substantive appeal (VA Form 9), the 
veteran checked boxes to indicate both that he did not wish 
to appear at a Board hearing and that he would appear at a 
hearing before a member of the Board at the RO (Travel Board 
hearing).  Clarification was subsequently received that he 
did not wish to appear for a Travel Board hearing. 


FINDINGS OF FACT

1.  By rating decision in December 1961, entitlement to 
service connection for a heart murmur and high blood pressure 
was denied; the veteran did not file a notice of disagreement 
from that determination. 

2.  By rating decision in January 1994, a request to reopen 
the heart disability claim was denied on the basis that there 
was no new and material evidence; although the veteran 
initiated an appeal by filing a notice of disagreement, he 
did not file a substantive appeal in response to a statement 
of the case. 

3.  Evidence received subsequent to the January 1994 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for heart disability. 


CONCLUSIONS OF LAW

1.  The January 1994 rating decision which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a heart condition is the most recent final 
determination denying the benefit sought by the veteran.  
38 U.S.C.A. § 7105(c) (West 1991).

2.  New and material evidence has not been received since the 
January 1994 rating decision, and the veteran's claim of 
entitlement to service connection for heart disability has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was discharged from service in July 1961.  He 
filed a claim of entitlement to service connection for a 
heart murmur, high blood pressure, and nervousness.  By 
rating decision in December 1961, service connection for 
heart disability was denied on the basis that transient 
hypertension with tachycardia noted on induction was not 
aggravated by military service.  The veteran was furnished 
notice of this determination and notice of appellate rights 
and procedures, but he did not file a notice of disagreement.  
Accordingly, the December 1961 rating decision became final.  
38 U.S.C.A. § 7105(c).  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  In 
1993, the veteran essentially requested that his heart 
disability claim be reopened.  In a January 1994 rating 
decision it was determined that no new and material evidence 
had been received to reopen his claim.  A timely notice of 
disagreement was received from this determination, but the 
veteran did not file a substantive appeal in response to the 
statement of the case.  In other words, he did not complete 
his appeal, and the January 1994 rating decision also became 
final.  38 U.S.C.A. § 7105(c).  

In 1998, the veteran again requested that his heart 
disability claim be reopened, and the RO determined in a 
November 1998 rating decision that new and material evidence 
had not been received to reopen the claim.  The present 
appeal ensued. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet.App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the January 1994 rating 
decision.

As already noted, the veteran's initial claim of entitlement 
to service connection for a heart murmur and hypertension was 
denied in a December 1961 rating decision. The RO found that 
that the veteran had transient hypertension with tachycardia 
that preexisted service and was not aggravated by his active 
duty.  The evidence before the RO at that time consisted of 
service medical records.  The veteran's April 1960 enlistment 
examination showed a diagnosis of transient hypertension and 
tachycardia, "probably due to excitement," and a finding 
that he was fit for duty.  The service medical records showed 
no complaints or clinical findings with regard to 
hypertension or a heart condition.  A July 1960 evaluation 
noted a blood pressure reading of 124/68.  The veteran 
requested a hardship discharge and was afforded a 
neuropsychiatric evaluation in May 1961.  The medical officer 
noted a completely normal physical evaluation with a high 
normal blood pressure of 140/90.  The veteran was recommended 
for separation subsequent to the May evaluation which noted a 
diagnosis of passive-dependent reaction, severe.  His 
separation examination report of July 1961 noted a blood 
pressure reading of 120/80.  No defects were noted with the 
exception of vision which was corrected with a lens.    

The evidence of record at the time of the January 1994 rating 
decision (the most recent final determination) included 
private and VA medical records from 1949 to 1943.  An August 
1956 private medical record appears to record a report from 
the veteran's father that the veteran's heart pounds hard 
when he works hard.  The private physician's clinical notes 
appear to reference a heart murmur or murmurs; a blood 
pressure reading of 130/100 was recorded.  The reported 
impression appears to refer to probable aortic stenosis and 
mitral insufficiency, mild inactive.  Private records in the 
1980's and 1990's refer to aortic stenosis and systolic 
murmur(s).  VA medical records showing a diagnosis of 
hypertension in 1992 were also of record, as well as a 
diagnosis of moderate aortic stenosis, and a Grade III/IV 
systolic murmur.  

In connection with his current request to reopen his claim, 
the veteran asserts that he had a "bad heart" when he was 
accepted for enlistment and that his condition was aggravated 
by the stress of working "20 hours a day" and "walking 25 
miles with a pack on his back."  He maintains that heart 
surgery in 1993 was the result of the worsening of his heart 
condition and hypertension during service.  Evidence 
submitted by the veteran includes copies of his service 
medical and personnel records, and additional medical 
records, both VA and private.  The service personnel records 
make no reference to the veteran's health status during 
active duty, and the service medical records are duplicates 
of the originals which had already been previously considered 
by the RO.  

Newly received private medical records cover the period from 
September 1966 through June 1992.  The private records 
include health records from 1981 through 1989 without 
reference or diagnosis of hypertension or heart disease; a 
June 1992 doctor's notation of the veteran's hypertension and 
congenital heart murmur as cerebrovascular risk factors; and 
evaluation of the veteran's heart with diagnoses of moderate 
aortic valve stenosis, mitral regurgitation, and 
hypertension.   

The VA outpatient and hospital records covered the period 
from July 1965 through July 1998.  The records show a 
September 1967 medical evaluation for abdominal pain that was 
normal.  The cardiovascular evaluation notes no cardiac 
enlargement by percussion, nor bruit apparent or thrill or 
heaving with normal heart sounds.  There was a question of a 
slight systolic murmur over the left apex.  The veteran's 
blood pressure was recorded as 120/75.  The remaining VA 
records document the veteran's August 1993 aortic valve 
replacement surgery; a September 1993 diagnosis of 
pericardial tamponade, status post aortic valve replacement; 
and treatment for diabetes mellitus as well as hypertension.  
 
In reviewing all of the evidence of record in conjunction 
with the veteran's claim, the Board finds that the items of 
newly received evidence are either duplicates of evidence 
already of record or are essentially cumulative as to the 
matters they address.  Notwithstanding that certain private 
and VA medical records are "new" in that they have not been 
previously considered, they are cumulative in that they 
simply confirm previous diagnoses of aortic stenosis and 
hypertension.  They essentially add nothing new to the record 
as the fact that the veteran had such heart problems was 
already known.  They do not in any way suggest any worsening 
of the conditions during the veteran's service which ended in 
1961.  As such, the newly received medical evidence is not in 
any manner so significant that it must be considered to 
fairly decide the veteran's claim.  

Likewise, the veteran's statements essentially reiterate what 
has been his contention all along, that his heart disability 
was aggravated by his military service.  His statements are 
therefore cumulative and not new and material.  

Accordingly the Board finds that there is no evidence 
submitted with respect to the veteran's heart disability 
claim which by itself, or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, it follows 
that the claim for service connection for heart disability 
has not been reopened.  The Board views the above discussion 
as sufficient to inform the veteran of the elements necessary 
to reopen his claims for service connection.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

